t c memo united_states tax_court estate of russell badgett jr deceased bentley badgett jr executor petitioner v commissioner of internal revenue respondent docket no filed date rebecca a martin and william j cooper jr for petitioner diana n wells and denise a diloreto for respondent memorandum opinion jacobs judge the parties submitted this case fully stipulated pursuant to rule the issue for decision is whether federal_income_tax refunds for and due russell badgett jr decedent at the time of his death are includible in the value of his gross_estate respondent internal_revenue_service or irs claims they are and thus determined an estate_tax deficiency of dollar_figure decedent’s estate estate claims they are not decedent resided in kentucky at the time of his death the legal address of the estate and the residence of the executor at the time the petition was filed was also in kentucky all section references are to the internal_revenue_code as amended in effect at the time of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure background the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference decedent died on date on date the estate filed a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return with respect to decedent’s federal_income_tax for on date a form_1040 u s individual_income_tax_return for was filed for decedent reflecting total_tax of dollar_figure total payments of dollar_figure and an overpayment of dollar_figure the return further reflected that dollar_figure of the overpayment was to be applied to decedent’ sec_2012 estimated_tax and dollar_figure was to be refunded the irs applied the dollar_figure estimated_tax payment to decedent’ sec_2012 federal_income_tax on date and refunded dollar_figure to the estate on date on date the estate filed a form_706 united_states estate and generation-skipping_transfer_tax return the federal_income_tax refund due decedent was not included in the value of the gross_estate on date a form_1040 for was filed for decedent reflecting total_tax of dollar_figure total payments of dollar_figure and an overpayment of dollar_figure on date the irs issued a refund of dollar_figure to the estate the dollar_figure refund for was not included in the value of decedent’s gross_estate as reflected on the form_706 on date the irs mailed a notice_of_deficiency to the executor of the estate determining a deficiency in estate_tax the entire amount of the deficiency is the result of the estate’s not including the amounts of the and federal_income_tax refunds in the value of decedent’s gross_estate discussion sec_2031 provides that t he value of the gross_estate of the decedent shall be determined by including to the extent provided for in this part the value at the time of his death of all property real or personal tangible or intangible wherever situated sec_2033 provides that t he value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death to determine a decedent’s interest in property we first look to state law state law creates legal interests and rights the federal revenue acts designate what interests or rights so created shall be taxed our duty is to ascertain the meaning of the words used to specify the thing taxed if it is found in a given case that an interest or right created by local law was the object intended to be taxed the federal_law must prevail no matter what name is given to the interest or right by state law 309_us_78 fn ref omitted similarly in 435_us_561 the supreme court quoting 281_us_376 stated t axation is not so much concerned with the refinements of title as it is with actual command over the property taxed--the actual benefit for which the tax is paid thus we are not necessarily bound by state law formalities we may look through to the substance of the matter estate of fortunato v commissioner tcmemo_2010_105 the estate asserts that under kentucky law property must be in existence on the tax_assessment date to be subject_to tax and cannot be a mere possibility or expectancy see commonwealth v travelers’ ins mach co s w ky comcast cablevision of the south v revenue cabinet commonwealth of ky no k-18194 wl at ky bd tax app date the estate acknowledges that decedent overpaid hi sec_2011 and sec_2012 income_tax but posits that an overpayment does not create a right to an income_tax refund the estate argues that there is no property interest until the refund has been declared by the government continuing the estate postulates that even if decedent had an expectancy to receive the income_tax refunds under kentucky state law a mere expectancy is not the same as an interest in property the estate cites a number of cases to support its position but these cases are distinguishable from the case before us 330_br_797 bankr s d ala was a bankruptcy case in which the irs sought to offset an unpaid dischargeable tax debt of the debtors husband and wife incurred in and against a potential tax overpayment they made in in that case the bankruptcy court found that the debtors’ tax overpayment was not a property interest stating t he court is convinced that the tax law that holds that an overpayment is not the same as a refund is correct since an overpayment is not credited to the debtor until after offsets have occurred if the irs chooses to make such offset there is no property interest in a debtor until the refund has been declared id pincite see also u s the bankruptcy debtors had not filed their federal_income_tax return at the time their case was heard dep’t of agric rural ho485_br_361 w d ky lopes v united_states hud in re 211_br_443 d r i cited by the estate for similar propositions 827_f2d_884 3d cir aff’g in part rev’g in part 86_tc_770 was an estate_tax case in which the testator had unpaid federal tax_liabilities for years other than those involving the tax overpayments the court_of_appeals for the third circuit concluded that the testator did not have a property interest in the tax overpayments for purposes of calculating his gross_estate the court held that the irs’ discretionary power to offset the testator’s tax overpayments against his unpaid liabilities meant that the estate could not compel the irs to issue a tax_refund for the years for which the testator overpaid his taxes therefore the tax overpayments never attained the status of independent assets for estate_tax purposes id pincite in re pigott and estate of bender each involved a taxpayer who had undisputed and unpaid tax_liabilities that offset his her respective tax overpayments sec_6402 which authorizes the government to make tax refunds provides sec_6402 general_rule --in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall subject_to subsections c d e and f refund any balance to such person thus the irs has discretion in determining whether overpayments should be refunded to the taxpayer or applied to outstanding tax or other liabilities of the taxpayer because there was no guarantee that the irs would refund the full amounts of the overpayments to the taxpayers we in estate of bender and the bankruptcy court in in re pigott concluded that the overpayments could not be treated as taxpayer property however we reached a different conclusion in another case where a deceased taxpayer had no tax_liabilities to which a tax overpayment could be offset in 26_tc_253 the taxpayer died before his federal_income_tax return was filed we determined therein that sec_6402 d e and f provides for the offset of any portion of a taxpayer’s overpayment against past-due_support as defined in sec_464 of the social_security act debts to federal agencies state_income_tax obligations and unemployment_compensation debts owed by the taxpayer see eg u s dep’t of agric rural ho485_br_361 w d ky in which the irs applied an overpayment to reimburse the department of agriculture under sec_6402 and d the full value of the deceased taxpayer’s viable but unasserted income_tax refund claim was an asset of the estate stating the entire taxes on the income of harvey the deceased taxpayer and his wife for as disclosed on the return filed for that year were paid_by harvey he was dead at the time the return was filed and of course did not join in filing it however the type of return that was filed for that period is immaterial as is the crediting of the overpayment as requested on that return the fact is that harvey had overpaid not only his own taxes but those of himself and his wife the resulting overpayment was really his it was valuable property and a part of his estate at the time he died it was includible in his estate under sec_811 a precursor to the current sec_2033 and incidently would have been includible in his estate even if it represented jointly held property since he had supplied the entire consideration therefor id pincite see estate of swezey v commissioner tcmemo_1976_361 federal and state tax refunds for year of decedent’s death were includible in value of decedent’s gross_estate estate of law v commissioner tcmemo_1964_257 federal tax_refund received by decedent’s widow was includible in value of decedent’s gross_estate even though decedent died before tax_return was filed we believe it proper to herein follow the holdings in these cases simply stated if no offsetting liability exists sec_6402 is clear the statute mandates that the irs shall refund any balance to the taxpayer in the matter herein there is no indication that decedent was subject_to any liability or obligation against which the irs could offset his overpayments the status of the tax_refund is more than a mere expectancy the estate has the right to compel the irs to issue a refund for the years for which decedent overpaid his tax thus we hold that the overpayments in question attained the status of independent assets for estate_tax purposes they constitute decedent’s property for estate_tax purposes the estate maintains that estate of chisolm and its progeny are not herein applicable because the d ecedent in chisolm knew before he died he was entitled to an income_tax refund but the facts in estate of chisolm do not support that conclusion the facts in estate of chisolm merely state that the decedent overpaid his tax and the court concluded that the overpayment constituted valuable property that was includible in the value of the decedent’s gross_estate the estate also argues that a taxpayer has ‘no legal right’ to a tax_refund unless and until the taxpayer files a successful suit within the permitted statutory periods against the irs for that tax_refund after meeting all conditions precedent see eg 516_us_235 tax_court lacks jurisdiction to award refund of tax paid more than two years prior to date on which commissioner mailed taxpayer notice_of_deficiency in a case where taxpayer failed to file return 513_f2d_1234 ct_cl filing claim_for_refund is condition_precedent to maintenance of any suit for recovery_of wrongfully assessed tax 133_f2d_428 9th cir decedent’s claim_for_refund was property and includible in the value of her gross_estate 66_fedclaims_287 taxpayer bears burden of establishing she is entitled to refund and exact amount thereof these cases do not support the estate’s contention rather they merely discuss the requirements imposed on a taxpayer of prosecuting a tax_refund action we therefore hold that decedent had property interests in the values of hi sec_2011 and sec_2012 federal_income_tax refunds and consequently the refunds are included in the value of decedent’s gross_estate for federal estate_tax purposes in reaching our holding we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be either without merit irrelevant or moot to reflect the foregoing decision will be entered for respondent
